DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 07/08/2022, which has been entered and made of record.  Claims 1 and 11 have been amended.    Claims 1-20 are pending in the application. 

Response to Arguments
 	Applicant's arguments filed on 07/08/2022 have been fully considered but they are rendered moot in view of the new grounds of rejection presented below (as necessitated by the amendment to claims 1 and 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (CHANG et al., "SceneSeer: 3D Scene Design with Natural Language," Retrieved from the Internet: URL:https://arxiv.org/pdf/1703.00050.pdf, XP055612384, pp. 1-10 (February 28, 2017)) in view of U.S. PGPubs 2018/0284955 to Canavor et al.


    PNG
    media_image1.png
    176
    501
    media_image1.png
    Greyscale

	Regarding claim 1, Chang et al. teach a display method (Fig 1, abstract, design 3D scene), comprising: 
generating, by a virtual reality device (abstract, a computer system), a selection instruction for target content in response to an operation of a user (Fig 1, section approach overview, obtain an instruction from user using natural language to generate a 3D scene); 
identifying, by the virtual reality device (abstract, a computer system), at least one keyword from the target content according to the selection instruction (Fig 1, abstract, section approach overview, parse the input textual description of a concrete scene into a scene template consisting of constraints on the objects present with text such as living room, red couch, and TV); 
identifying, by the virtual reality device(abstract, a computer system), a label, an introduction, and a title of the target content according to the selection instruction, to obtain at least one keyword (Fig 1, abstract, section approach overview, parse the input textual description of a concrete scene (as instruction), input text as a label or a title to identify the keywords such as living room, TV, a red couch).
obtaining, by the virtual reality device (abstract, a computer system), a target 3D environment model and at least one piece of target 3D environment data through matching based on the at least one keyword and a preset matching rule (Fig 1, abstract, section approach overview, obtain 3D scene (living room) and 3D objects (red couch and TV) through match the input description form an existed database), wherein the preset matching rule comprises a 3D environment model rule and at least one 3D environment data rule (Fig 1, abstract, section approach overview and scene interaction, “A user provides input text from which we extract
explicit constraints on the objects that should appear in the scene. Given these explicit constraints, the system then uses a spatial knowledge base learned from an existing database of 3D scenes and 3D object models to infer an arrangement of the objects forming a natural scene matching the input description“… match 3D scene and 3D objects with spatial relation); and 
applying, by the virtual reality device (abstract, a computer system), the at least one piece of target 3D environment data to the target 3D environment model, to present a corresponding 3D virtual reality environment (Fig 1, abstract, section approach overview, generate and display a 3D scene with 3D objects).  
But Chang et al. do not explicitly teach identifying, by the virtual reality device, a feature of the target content according to the selection instruction, to obtain at least one keyword.
In related endeavor, Canavor et al. teach identifying, by the virtual reality device(Fig 2, par 0043), a label, a feature, an introduction, and a title of the target content according to the selection instruction, to obtain at least one keyword (par 0086-0090, “the image of the first network document may include a “T.” When the user interacts with the “T” (e.g., by zooming into the image, etc.), the computer system 304 may provide images of items that begin with “T” including, for example, a television and a t-shirt” …. the television 332 or fireplace set 334 may correspond with a category of “living room” and the image of the map provided as image of the map 330 may correspond with the category of “living room.” When the categories of the map and the item are compared and match, the image may be provided with the map”, par 0105, “The similarities may comprise fabric similarities, prime attributes of the items (e.g., edges, corners, etc.), or other item information stored in data store 506 that may or may not be visible in the image (e.g. manufacturer, category, etc.). Other images 508B may be compared and similarities between these images may be less than a threshold (e.g., different textures or gradient colors of the image, etc.)”, par 0122-0125, “The user device 804 may identify one or more similar items in the environment. The similar items may be associated with one or more categories, such that when the item is identified in the real-world environment 806, the category associated with the identified image in a data store is associated with the item in the real-world environment 806. In this illustration, the user device 804 may identify a television 808 and a couch 810. … The data store 824 may comprise category correlations between items and other items. For example, the television 808 and the couch 810 may correspond with other related items 842 that are similar to or used with these items. The television 808, for example, may be similar to a speaker 842A and a picture frame 842B.”, par 0024, par 0130-0137, “The process 1000 may begin with receiving a request for information 1002. For example, the request 1008 may be audible from a user 1004 and received by a microphone 1014 associated with a user device 1012 …. The user interface 1044 may provide the representations of the items at a first resolution level 1046 that summarizes the items associated with the environmental data. For example, the environmental data corresponding to the summarized representations of items at the first resolution level 1046 may comprise a first room of a building may correspond with fifteen items, the second room of the building may correspond with ten items, and the third room of the building may correspond with seven items”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Chang et al. to include identifying, by the virtual reality device, a label, a feature, an introduction, and a title of the target content according to the selection instruction, to obtain at least one keyword as taught by Canavor et al. to identify and provide required contents based on the analysis of user’s input to prevent the user from searching through thousands of available items by reading individual descriptions or viewing individual images of the item to  save on bandwidth and computing resource consumption.

Regarding claim 2, Chang et al. as modified by Canavor et al. teach all the limitation of claim 1, and Chang et al. further teach wherein the at least one 3D environment data rule comprises at least one of a smart home rule, a material mapping rule, a skysphere rule, a lighting rule, a particle rule, and a background music rule (section approach overview, Each object oi, has properties associated with it such as category label, basic attributes such as color and material, and number of occurrences in the scene).

Regarding claim 3, Chang et al. as modified by Canavor et al. teach all the limitation of claim 1, and Chang et al. further teach wherein the at least one keyword comprises a first target keyword, and the obtaining, by the virtual reality device, a target 3D environment model through matching based on the at least one keyword and a preset matching rule comprises: in response to the first target keyword matching the 3D environment model rule, obtaining, by the virtual reality device through matching, a target 3D environment model corresponding to the first target keyword (Fig 1, abstract, section approach overview and scene interaction, “A user provides input text from which we extract explicit constraints on the objects that should appear in the scene. Given these explicit constraints, the system then uses a spatial knowledge base learned from an existing database of 3D scenes and 3D object models to infer an arrangement of the objects forming a natural scene matching the input description“ …. generate 3D model /scene through match the input description from an existed database, for example, generate a live room based on the input a keyword “a live room”).

Regarding claim 4, Chang et al. as modified by Canavor et al. teach all the limitation of claim 2, and Chang et al. further teach wherein the at least one 3D environment data rule comprises the material mapping rule, the at least one piece of target 3D environment data comprises target material mapping data, the at least one keyword comprises a second target keyword, and the obtaining, by the virtual reality device, at least one piece of target 3D environment data through matching based on the at least one keyword and a preset matching rule comprises: in response to the second target keyword matching the material mapping rule, obtaining, by the virtual reality device, the target material mapping data through matching (Fig 1, abstract, section approach overview and scene interaction, “A user provides input text from which we extract explicit constraints on the objects that should appear in the scene. Given these explicit constraints, the system then uses a spatial knowledge base learned from an existing database of 3D scenes and 3D object models to infer an arrangement of the objects forming a natural scene matching the input description“, “Each object oi, has properties associated with it such as category label, basic attributes such as color and material, and number of occurrences in the scene” …. generate 3D object /scene through match the input description from an existed database, for example, generate a red couch based on the input a keyword “a red couch”).

Regarding claim 11, Chang et al. as modified by Canavor et al. teach a virtual reality device, comprising:32Docket No. HW751015 the processor is configured to invoke the operation instructions, to perform operations comprising: generating a selection instruction for target content in response to an operation of a user; identifying at least one keyword from the target content according to the selection instruction; identifying, by the virtual reality device, a label, an introduction, and a title of the target content according to the selection instruction, to obtain at least one keyword, obtaining a target 3D environment model and at least one piece of target 3D environment data through matching based on the at least one keyword and a preset matching rule, wherein the preset matching rule comprises a 3D environment model rule and at least one 3D environment data rule; and applying the at least one piece of target 3D environment data to the target 3D environment model, to present a corresponding 3D virtual reality environment (same as claim 1), and Canavor et al. further teach a virtual reality device comprising: a memory, a transceiver, and a processor, wherein the memory, the transceiver, and the processor are connected through a bus; the transceiver is configured to communicate with an apparatus other than the virtual reality device; the memory is configured to store operation instructions (Fig 2, par 043-052, “ the user devices 204 may include at least one memory 214 and one or more processing units (or processor(s)) 216. The processor(s) 216 may be implemented as appropriate in hardware, computer-executable instructions, firmware, or combinations thereof. Computer-executable instruction or firmware implementations of the processor(s) 216 may include computer-executable or machine-executable instructions written in any suitable programming language to perform the various functions described”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Chang et al. as modified by Canavor et al. to include a virtual reality device comprising: a memory, a transceiver, and a processor, wherein the memory, the transceiver, and the processor are connected through a bus; the transceiver is configured to communicate with an apparatus other than the virtual reality device; the memory is configured to store operation instructions as taught by Canavor et al. to provide a virtual reality device to perform capture, receive, and render a VR environment to generate a AR image or video of a real world environment with which a user may interact using a VR device.

Regarding claims 12-14, Chang et al.  as modified by Canavor et al.  teach all the limitation of claim 11, the claims 12-14 are similar in scope to claims 2-4 and are rejected under the same rational.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (CHANG et al., "SceneSeer: 3D Scene Design with Natural Language," Retrieved from the Internet: URL:https://arxiv.org/pdf/1703.00050.pdf, XP055612384, pp. 1-10 (February 28, 2017)) in view of U.S. PGPubs 2018/0284955 to Canavor et al., further in view of U.S. PGPubs 2011/0234591 to Mishra et al..

Regarding claim 6, Chang et al. as modified by Canavor et al. teach all the limitation of claim 2, and Chang et al. further teach the at least one keyword comprises a fourth target keyword, and the obtaining, by the virtual reality device, at least one piece of target 3D environment data through matching based on the at least one keyword and a preset matching rule comprises: in response to the fourth target keyword matching the rule, obtaining, by the virtual reality device, the target data through matching (Fig 1, abstract, section approach overview and scene interaction, “A user provides input text from which we extract explicit constraints on the objects that should appear in the scene. Given these explicit constraints, the system then uses a spatial knowledge base learned from an existing database of 3D scenes and 3D object models to infer an arrangement of the objects forming a natural scene matching the input description“ …. generate 3D model /scene through match the input description from an existed database, for example, generate a live room based on the input a keyword “a live room”), but do not explicitly teach wherein the at least one 3D environment data rule comprises the lighting rule, the at least one piece of target 3D environment data comprises target lighting data, in response to matching the lighting rule, obtaining, by the virtual reality device, the target lighting data through matching.
In related endeavor, Mishra et al. teach wherein the at least one 3D environment data rule comprises the lighting rule, the at least one piece of target 3D environment data comprises target lighting data, in response to matching the lighting rule, obtaining, by the virtual reality device, the target lighting data through matching (par 0005-0006, par 0032, par 0045, par 0047, “The scene options may include a set, that is, a room or outdoor environment, a mannequin, a pose of the mannequin, apparel and optionally accessories, light type, and a camera view. The light type may include brightness and source information, such as, bright or dim, florescent lighting, incandescent lighting, sunlight, etc.” …. generate 3D scene based on the light type).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Chang et al. as modified by Canavor et al. to include wherein the at least one 3D environment data rule comprises the lighting rule, the at least one piece of target 3D environment data comprises target lighting data, in response to matching the lighting rule, obtaining, by the virtual reality device, the target lighting data through matching as taught by Mishra et al. to combine target keyword matching the rule from Chang et al. with special light rule, as taught by Mishra et al., to select different background and different light condition to generate 3D scene based on the light type on limited function viewing platforms.

Regarding claim 16, Chang et al.  as modified by Sarangdhar et al. teaches all the limitation of claim 12, the claim 16 is similar in scope to claim 6 and is rejected under the same rational.


Claims 5, 7, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (CHANG et al., "SceneSeer: 3D Scene Design with Natural Language," Retrieved from the Internet: URL:https://arxiv.org/pdf/1703.00050.pdf, XP055612384, pp. 1-10 (February 28, 2017)) in view of U.S. PGPubs 2018/0284955 to Canavor et al., further in view of China PGPubs 107665133 to Xu et al..

Regarding claim 5, Chang et al. as modified by Canavor et al. teach all the limitation of claim 2, and Chang et al. further teach the at least one keyword comprises a third target keyword, and the obtaining, by the virtual reality device, at least one piece of target 3D environment data through matching based on the at least one keyword and a preset matching rule comprises: in response to the fourth target keyword matching the rule, obtaining, by the virtual reality device, the target data through matching (Fig 1, abstract, section approach overview and scene interaction, “A user provides input text from which we extract explicit constraints on the objects that should appear in the scene. Given these explicit constraints, the system then uses a spatial knowledge base learned from an existing database of 3D scenes and 3D object models to infer an arrangement of the objects forming a natural scene matching the input description“ …. generate 3D model /scene through match the input description from an existed database, for example, generate a live room based on the input a keyword “a live room”), but do not explicitly teach wherein the at least one 3D environment data rule comprises the skysphere rule, the at least one piece of target 3D environment data comprises target skysphere material data, in response to matching the lighting rule, obtaining, by the virtual reality device, the target skysphere material through matching.
In related endeavor, Xu et al. teach wherein the at least one 3D environment data rule comprises the skysphere rule, the at least one piece of target 3D environment data comprises target skysphere material data, in response to matching the lighting rule, obtaining, by the virtual reality device, the target skysphere material through matching (Fig 3, par 0031-0042, “The external environment condition parameter can be weather, and corresponding environmental particles effect files can be the particle effect of weather class Fruit file. Such as get that to wear the external environment condition that display device is presently in be fine day or snowy day or strong wind day, and look into Find corresponding fine day or snow or the particle effect files of strong wind, then fine day is loaded in Run-time scenario or is snowed or the grain of strong wind Sub- effect files; Such as user in game picture while sees the rendering effect of fine day when playing games. Specifically, can be according to setting The height adjustment display effect of standby performance, increases or decreases and always renders face number and drawcells number. Or user is seeing electricity During shadow, there is snowy rendering effect or the rendering effect of strong wind in background. Those skilled in the art can use Unity3d Particle System particIe systems in software create the particle effect files of weather class, can also buy download weather Special efficacy plug-in model obtains the particle effect files of weather class” … provide three kind render effects as background: fine day, snowy day, strong day).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Chang et al. as modified by Canavor et al. to include wherein the at least one 3D environment data rule comprises the skysphere rule, the at least one piece of target 3D environment data comprises target skysphere material data, in response to matching the lighting rule, obtaining, by the virtual reality device, the target skysphere material through matching as taught by Xu et al. to combine target keyword matching the rule from Chang et al. with special skysphere rule, as taught by Xu et al. to select different sky background to generate 3D scene with environmental sky effect to perceive real external environment condition when display device is worn in use, improve consumer's experience.

Regarding claim 7, Chang et al. as modified by Canavor et al. teach all the limitation of claim 2, and Chang et al. further teach the at least one keyword comprises a fifth target keyword, and the obtaining, by the virtual reality device, at least one piece of target 3D environment data through matching based on the at least one keyword and a preset matching rule comprises: in response to the fourth target keyword matching the rule, obtaining, by the virtual reality device, the target data through matching (Fig 1, abstract, section approach overview and scene interaction, “A user provides input text from which we extract explicit constraints on the objects that should appear in the scene. Given these explicit constraints, the system then uses a spatial knowledge base learned from an existing database of 3D scenes and 3D object models to infer an arrangement of the objects forming a natural scene matching the input description“ …. generate 3D model /scene through match the input description from an existed database, for example, generate a live room based on the input a keyword “a live room”), but do not explicitly teach wherein the at least one 3D environment data rule comprises the particle rule, the at least one piece of target 3D environment data comprises target particle data, in response to matching the lighting rule, obtaining, by the virtual reality device, the target particle data through matching.
In related endeavor, Xu et al. teach wherein the at least one 3D environment data rule comprises the particle rule, the at least one piece of target 3D environment data comprises target particle data, in response to matching the lighting rule, obtaining, by the virtual reality device, the target particle data through matching (Fig 3, par 0031-0042, “The external environment condition parameter can be weather, and corresponding environmental particles effect files can be the particle effect of weather class Fruit file. Such as get that to wear the external environment condition that display device is presently in be fine day or snowy day or strong wind day, and look into Find corresponding fine day or snow or the particle effect files of strong wind, then fine day is loaded in Run-time scenario or is snowed or the grain of strong wind Sub- effect files；Such as user in game picture while sees the rendering effect of fine day when playing games. Specifically, can be according to setting The height adjustment display effect of standby performance, increases or decreases and always renders face number and drawcells number. Or user is seeing electricity During shadow, there is snowy rendering effect or the rendering effect of strong wind in background. Those skilled in the art can use Unity3d Particle System particIe systems in software create the particle effect files of weather class, can also buy download weather Special efficacy plug-in model obtains the particle effect files of weather class” …rendering a snowy day with particle effect).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Chang et al. as modified by Canavor et al. to include wherein the at least one 3D environment data rule comprises the particle rule, the at least one piece of target 3D environment data comprises target particle data, in response to matching the lighting rule, obtaining, by the virtual reality device, the target particle data through matching as taught by Xu et al. to combine target keyword matching the rule from Chang et al. with special particle rule, as taught by Xu et al. to select different sky background to generate 3D scene with environmental particles effect to perceive real external environment condition when display device is worn in use, improve consumer's experience.

Regarding claims 15 and 17, Chang et al.  as modified by Sarangdhar et al. teaches all the limitation of claim 12, the claims 15 and 17 are similar in scope to claims 5 and 7 and are rejected under the same rational.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (CHANG et al., "SceneSeer: 3D Scene Design with Natural Language," Retrieved from the Internet: URL:https://arxiv.org/pdf/1703.00050.pdf, XP055612384, pp. 1-10 (February 28, 2017)) in view of U.S. PGPubs 2018/0284955 to Canavor et al., further in view of U.S. PGPubs 2002/0021297 to Weaver.

Regarding claim 8, Chang et al. as modified by Canavor et al. teach all the limitation of claim 2, and Chang et al. further teach the at least one keyword comprises a sixth target keyword, and the obtaining, by the virtual reality device, at least one piece of target 3D environment data through matching based on the at least one keyword and a preset matching rule comprises: in response to the fourth target keyword matching the rule, obtaining, by the virtual reality device, the target data through matching (Fig 1, abstract, section approach overview and scene interaction, “A user provides input text from which we extract explicit constraints on the objects that should appear in the scene. Given these explicit constraints, the system then uses a spatial knowledge base learned from an existing database of 3D scenes and 3D object models to infer an arrangement of the objects forming a natural scene matching the input description“ …. generate 3D model /scene through match the input description from an existed database, for example, generate a live room based on the input a keyword “a live room”), but do not explicitly teach wherein the at least one 3D environment data rule comprises the lighting rule, the at least one piece of target 3D environment data comprises target lighting data, in response to matching the lighting rule, obtaining, by the virtual reality device, the target lighting data through matching.
In related endeavor, Weaver teaches wherein the at least one 3D environment data rule comprises the background music rule, the at least one piece of target 3D environment data comprises target audio file data, in response to matching the background music rule, obtaining, by the virtual reality device, the target audio file data through matching (par 0056, “Model motion (scenery, light, textures, sound, music, streaming video. A script determines the model movement and other action in the scenery such as waves on a beach birds, etc.)” …. generate 3D scene with background music).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Chang et al. as modified by Canavor et al. to include wherein the at least one 3D environment data rule comprises the lighting rule, the at least one piece of target 3D environment data comprises target lighting data, in response to matching the lighting rule, obtaining, by the virtual reality device, the target lighting data through matching as taught by Weaver to combine target keyword matching the rule from Chang et al. with special particle rule, as taught by Weaver to select different background music to match the 3D scene to view on a computer screen how a particular scene will look and flow on a particular person and/or in a particular setting.

Regarding claim 18, Chang et al.  as modified by Canavor et al. teaches all the limitation of claim 12, the claim 16 is similar in scope to claim 6 and is rejected under the same rational.

Claims 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (CHANG et al., "SceneSeer: 3D Scene Design with Natural Language," Retrieved from the Internet: URL:https://arxiv.org/pdf/1703.00050.pdf, XP055612384, pp. 1-10 (February 28, 2017)) in view of U.S. PGPubs 2018/0284955 to Canavor et al., further in view of U.S. PGPubs 2002/0021297 to Weaver, further in view of U.S. PGPubs 2018/0204385 to Sarangdhar et al..

Regarding claim 9, Chang et al. as modified by Canavor et al. and Weaver teach all the limitation of claim 8, but do not explicitly teach wherein the method further comprises: sending, by the virtual reality device, a control instruction to a smart home device, wherein the control instruction comprises the target audio file data, and the target audio file data is played by the smart home device.
In related endeavor, Sarangdhar et al. teach wherein the method further comprises: sending, by the virtual reality device, a control instruction to a smart home device, wherein the control instruction comprises the target audio file data, and the target audio file data is played by the smart home device (Fig 3A-3B, par 0053-0062, a VR device control smart home devices through network, par 0061, par 0069, par 0109-0110, “Examples of smart devices include, but are not limited to, home automation devices such as a smart television (TV), a smart music system, smart speakers, smart sprinklers, a smart vacuum cleaner, a smart oven, and a smart lighting system”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Chang et al. as modified by Canavor et al. and weaver to include wherein the method further comprises: sending, by the virtual reality device, a control instruction to a smart home device, wherein the control instruction comprises the target audio file data, and the target audio file data is played by the smart home device as taught by Sarangdhar et al. to combine VR device from Chang et al. with smart devices in a home, as taught by Xu et al. to control and play music in smart TV through network to  track, control, and managing smart devices in a home environment.

Regarding claim 10, Chang et al. as modified by Canavor et al., Weaver, and Sarangdhar et al. teach all the limitation of claim 9, and further teach wherein the method further comprises: obtaining, by the virtual reality device, a running parameter of the smart home device through matching based on the at least one keyword and the preset matching rule; and sending, by the virtual reality device, the running parameter of the smart home device to a server, wherein the running parameter is used by the server to control the smart home device to run based on the running parameter (Chang et al.: abstract, section approach overview and scene interaction, “an interactive text to 3D scene generation system that allows a user to design 3D scenes using natural language”, Sarangdhar et al.: par 0050, par 0088, par 0095-0096, par 0137, “Some of the device parameters may be standard parameter while some of the device parameters may be custom parameter based on type of the transmitting device. The standard parameter may be, but is not limited to, battery status, type of network connection, and availability of said network connection. The custom parameter may be, but is not limited to, operational status and mode of operation. For example, a smart oven may have custom parameter as mode of operation being convection heating, grill heating, and microwave heating. On the contrary, a smart speaker may have the custom parameter as operational status based on volume, bass, treble, and the like” …. combine natural language as input function from change et al. with smart control of home devices from virtual reality device from Sarangdhar et al. to provide a language input to control smart control of home devices without touch any keypad).

Regarding claims 19-20, Chang et al.  as modified by Canavor et al. and Weaver teach all the limitation of claim 18, the claims 19-20 are similar in scope to claims 9-10 and are rejected under the same rational.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616